Exhibit INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS November 4, 2008 1 Management’s Discussion and Analysis (MD&A) (November 4, 2008) This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three and nine month periods ended September 30, 2008 and 2007, the December 31, 2007 MD&A and audited Consolidated Financial Statements, the MD&A and unaudited Interim Consolidated Financial Statements as at and for the six month periods ended June 30, 2008 and 2007 and the MD&A and unaudited Consolidated Financial statements as at and for the three month periods ended March 31, 2008 and 2007.All comparisons are between the quarters ended September 30, 2008 and 2007, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Third Quarter Results Summary · Cash provided by operating activities was $1.7 billion, an increase of 55% from a year ago. · Net income was $1.4 billion, an increase of 305% from a year earlier, and net income from continuing operations was $1.4 billion, up 515% compared to the third quarter in 2007 driven by higher netbacks, mark-to-market gains on derivative contracts and stock-based compensation recovery. · Production averaged 443,000 boe/d, 1% above the third quarter of 2007, despite the sale of approximately 40,000 boe/d of non-core assets over the past year.Production was also 3% above the previous quarter. · Production from continuing operations averaged 435,000 boe/d, 10% above the same quarter last year and 4% higher than the second quarter of 2008. · Netbacks for the quarter were $56.19/boe, up 60% from a year ago, but below $61.33/boe in the second quarter. · Long-term debt, net of cash, was $3.7 billion at the quarter end, down from $4.3 billion at December 31, 2007. · Talisman’s unconventional gas strategy is on track, with 210 gross (129 net) wells drilled year-to-date in unconventional plays, including success inQuebec and Pennsylvania. · The Company continued to focus operations with the agreed sale of non-core interests in the Netherlands. · Talisman declared a C$0.10 per share dividend, payable on December 31, 2008. 2 Three months ended Nine months ended September 30, 2008 2007 2008 2007 Financial (millions of C$ unless otherwise stated) Net income from continuing operations 1,420 231 2,138 723 Net income from discontinued operations 5 121 179 699 Net income 1,425 352 2,317 1,422 C$ per common share Net income– Basic 1.40 0.35 2.28 1.37 – Diluted 1.38 0.34 2.23 1.34 Net income from continuing operations – Basic 1.40 0.23 2.10 0.70 – Diluted 1.38 0.22 2.06 0.68 Production (daily average) Oil and liquids (bbls/d) 225,814 208,783 214,768 219,725 Natural gas (mmcf/d) 1,253 1,126 1,216 1,107 Continuing operations (mboe/d) 435 396 417 404 Discontinued operations (mboe/d) 8 45 14 50 Total mboe/d (6 mcf 1 boe) 443 441 431 454 Daily Average Production, Before Royalties Three months ended Nine months ended September 30, 2008 2008 vs 2007 (%) 2007 2008 2008 vs 2007 (%) 2007 Continuing operations Oil and liquids (bbls/d) North America 40,977 7 38,214 40,461 2 39,603 UK 103,037 18 87,250 91,779 (1 ) 92,484 Scandinavia 31,451 18 26,577 30,787 12 27,600 Southeast Asia 34,623 (24 ) 45,731 35,894 (23 ) 46,400 Other 15,726 43 11,011 15,847 16 13,638 225,814 8 208,783 214,768 (2 ) 219,725 Natural gas (mmcf/d) North America 860 6 809 847 6 798 UK 22 83 12 18 13 16 Scandinavia 18 64 11 19 46 13 Southeast Asia 353 20 294 332 19 280 1,253 11 1,126 1,216 10 1,107 Continuing operations (mboe/d) 435 10 396 417 3 404 Discontinued operations North America -oil and liquids (bbls/d) - (100 ) 3,180 - (100 ) 4,844 -natural gas (mmcf/d) - (100 ) 58 18 (79 ) 85 UK -oil and liquids (bbls/d) 607 (93 ) 8,999 1,049 (88 ) 8,715 -natural gas (mmcf/d) 15 (80 ) 76 19 (74 ) 74 Scandinavia -oil and liquids (bbls/d) - (100 ) 2,589 1,614 (41 ) 2,726 Other -oil and liquids (bbls/d) 5,005 (29 ) 7,065 5,055 (23 ) 6,531 Discontinued operations (mboe/d) 8 (82 ) 45 14 (72 ) 50 Total mboe/d (6 mcf 1 boe) 443 1 441 431 (5 ) 454 3 In North America, oil and liquids production from continuing operations was up 7% from 2007 due to new Bakken wells commencing production, corporate and asset acquisitions and successful development programs. These increases in production were partially offset by reduced NGL recoveries at the Edson gas plant. Natural gas production from continuing operations in North America increased by 51 mmcf/d mainly due increased plant capacity in Monkman, development success in the Monkman, Foothills, Bigstone/Wildriver and Greater Arch areas and recent acquisitions. These increases were offset partially by natural declines. In the UK, oil and liquids production from continuing operations increased by 18% compared to 2007 due to an increase in production at Tweedsmuir following production facility modifications, a full quarter of production from Blane, shutdowns at Auk and Buchan in 2007 and poor Tartan uptime in 2007.These increases were partially offset by planned shutdowns at Ross and Clyde as well as reduced compressor availability at Claymore. In Scandinavia, oil and liquids production from continuing operations increased by 18% to 31,451 bbls/d due to new wells on production at Gyda, Brage and Varg, and a full quarter of production from Blane, which was commissioned towards the end of the third quarter of 2007. In Southeast Asia, oil and liquids production from continuing operations decreased by 11,108 bbls/d.Oil and liquids production in Malaysia/Vietnam was 19,638 bbls/d, down 28% from 2007, mainly due to natural declines and a planned shutdown. In Indonesia, oil and liquids production was higher by 5% compared to the same period in 2007, averaging 11,846 bbls/d in the quarter.Production in Australia averaged 3,139 bbls/d, a 56% decrease from the same period in 2007, mainly due to the impact of a riser failure in Laminaria and flowline failures in the Corallina and Laminaria fields. Natural gas production in Malaysia/Vietnam averaged 83 mmcf/d in the quarter, an increase of 23 mmcf/d compared to the same period in 2007 due to additional gas production from the Northern Fields which commenced production in July 2008.
